Citation Nr: 1646934	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral leg disability.

2.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which confirmed and continued the denial of service connection for a bilateral leg disability.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing as he indicated that he was unable to attend the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO, in part, denied service connection for a bilateral leg disability; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the July 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral leg disability.

3.  The preponderance of competent and credible evidence weighs against finding that a bilateral leg disability was demonstrated in-service, that a bilateral leg disability was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of peripheral neuropathy of the lower extremities and service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the July 2002 denial, and the claim of entitlement to service connection for a bilateral leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A bilateral leg disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition of the claim to reopen the claim for service connection for a bilateral leg disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The RO provided notice to the Veteran in a May 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of November 2010, April 2015 and May 2015 VA examinations.  

The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2010, April 2015 and May 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

I.  New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in May 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A July 2002 rating decision, in part, denied service connection for a bilateral leg condition on the basis that the record did not show a disability for which compensation could be established.

In February 2003 the Veteran filed a notice of disagreement with the July 2002 rating decision.  An August 2003 statement of the case was subsequently issued.  However, the Veteran did not perfect his appeal by filing a substantive appeal.  As a result, the July 2002 rating decision became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

In March 2010, the Veteran sought to reopen his claim.

Here, the last final denial of the claim is the July 2002 rating decision which denied service connection for a bilateral leg condition.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

As noted above, the July 2002 rating decision denied service connection on the basis that there was no evidence that the Veteran had a disability for which compensation could be established.

Evidence received since the July 2002 rating decision includes April 2015 and May 2015 VA examinations which diagnosed the Veteran with peripherovascular disease of the bilateral lower extremities and lower extremity peripheral neuropathy.
	
The prior denial of service connection for a bilateral leg disability was based on the fact that the evidence did not show a confirmed diagnosis of a bilateral leg disability.  The April 2015 and May 2015 VA examinations specifically determined that the Veteran had a confirmed diagnosis of peripherovascular disease of the bilateral lower extremities and lower extremity peripheral neuropathy.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a bilateral leg disability, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Organic diseases of the nervous system may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as peripheral neuropathy is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments of a bilateral leg disability.  Notably, the Veteran's June 1963 separation examination noted that the Veteran's lower extremities were normal.

In November 2001, the Veteran presented with complaints of bilateral leg numbness and pain that he felt were the residuals of cold exposure during his service in Korea.  Peripheral vascular disease was ruled out.

A November 2001 addendum report noted that the Veteran indicated that he sustained frostbite injuries to his distal lower extremities while in the Korean War.  The impression demonstrated clinical signs of peripheral neuropathy and peripheral vascular disease could not be excluded.  

A May 2005 VA treatment note reported that the Veteran had left leg pain.

The Veteran underwent a VA skin examination in November 2010.  The examiner noted that the Veteran presented with complaints of pain in the lower legs due to in-service cold exposure.  The diagnosis was xerosis.  The examiner opined that the Veteran's xerosis was not related to the Veteran's complaints and treatment for skin conditions while on active duty.

The Veteran underwent a VA examination in April 2015.  The examiner noted that the Veteran had a diagnosis of lower extremity peripheral neuropathy with an onset of 2011.  The examiner noted that the Veteran reported having problems with his feet since he was in Korea working night duties and having severe cold weather affecting his feet and legs.  However, the Veteran's service treatment records are silent for leg or feet problems.  The Veteran's June 1963 separation examination was also silent for leg or feet problems.  The examiner opined that it was less likely than not that the Veteran's lower extremity peripheral neuropathy was incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner noted that there was no evidence in the service treatment record that supported leg or feet problems.  His first complaint was in November 2001 which was 38 years after the Veteran was in Korea.  There were multiple etiologies for sensory axonal neuropathy and given the time frame of the presentation of the symptoms reported in the medical records, it could not be concluded that the sensory axonal neuropathy was due to the Veteran's report of extreme cold temperature in Korea.

The Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran had a diagnosis of peripherovascular disease of the bilateral lower extremities with an onset of 2002.  The examiner opined that the claimed peripherovascular disease of the legs was less likely than not related to or incurred during the Veteran's active duty.  The examiner noted that the Veteran had stated several times during his visits to his primary physician and specialist during 2011 to 2013 that he suffered from apparent "frostbite" injuries to his feet while in Korea since he had to walk over snow on regular combats.  Presently, he presented with venous insufficiency (varicosities) and arterial vascular disease (atheromatous lesions) which may explain the persistent pain on his legs, cramps and numbness.  The examiner noted that when reviewing the Veteran's records, his primary physician noted that the Veteran had chronic left leg pain/sensory peripheral neuropathy since 1960.  However, the service treatment records were silent for these complaints and for any frostbite injury.  The examiner also noted that there was no etiological correlation between direct exposure to cold temperatures and peripherovascular disease, but, cold temperatures may result in frostbite injuries due to reduced blood flow.

A May 2016 VA treatment note indicated that the Veteran's findings were consistent with peripheral neuropathy which was confirmed in a December 2011 study.  Per the Veteran, the problem began in 1960.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral leg disability is not warranted.

As there are current diagnoses of peripherovascular disease of the bilateral lower extremities and lower extremity peripheral neuropathy, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including peripheral neuropathy, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for peripheral neuropathy on a presumptive basis is not warranted as the record does not show evidence of peripheral neuropathy within one year of the Veteran's separation from active duty.  Although the Veteran dated the onset of his disability to 1960, the first medical evidence of a bilateral leg disability is November 2001 which noted bilateral leg pain and indicated that the impression demonstrated clinical signs of peripheral neuropathy and peripheral vascular disease could not be excluded.  

Accordingly, service connection for a bilateral leg disability on a presumptive basis is not warranted as an organic disease of the nervous system disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

To the extent that the Veteran is asserting that he experienced bilateral leg pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that while the Veteran reported that his bilateral leg pain began in service and continued since service, the Veteran made no complaints relating his bilateral leg pain during his service and his June 1963 separation examination noted that the Veteran's lower extremities were normal.  

As the Veteran was not diagnosed with a bilateral leg disability until many years after service, no complaints or findings were noted during the course of his medical separation, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a bilateral leg disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the Board again notes that the Veteran's service treatment records are negative for complaints or treatments of a bilateral leg disability.  Significantly, the only medical opinion addressing the etiology of the claimed bilateral leg disability weighs against the claim as the April 2015 and May 2015 VA examiners opined that it was less likely than not that the Veteran's current bilateral leg disability was causally related to his active service.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board notes that multiple treatment reports have indicated that the Veteran had a peripheral neuropathy disability which was confirmed in a December 2011 study and began in 1960 according to the Veteran.  These notations however merely repeated the Veteran's self-reported history.
 
The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Consequently, entitlement to service connection for a bilateral leg disability is not warranted on a direct basis.

The only evidence linking the bilateral leg disability to service is the Veteran and his representative's statements.  The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed bilateral leg disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current bilateral leg disability and his service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that peripheral neuropathy of the bilateral legs is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed bilateral leg disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the April 2015 and May 2015 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed bilateral leg disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Consequently, entitlement to service connection for a bilateral leg disability is not warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral legs and the claim is reopened.

Entitlement to service connection for peripheral neuropathy of the bilateral legs is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


